Opinion filed March 10, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00019-CR
                                        __________

                   DAMANDA DENISE McCONNELL, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 54th District Court

                                   McLennan County, Texas

                               Trial Court Cause No. 2010-950-C2


                            MEMORANDUM OPINION
       Damanda Denise McConnell has filed in this court a motion to dismiss her appeal.
Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both appellant and her counsel.
       The motion is granted, and the appeal is dismissed.


March 10, 2011                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.